Title: John Quincy Adams to Abigail Adams, 6 July 1797
From: Adams, John Quincy
To: Adams, Abigail


        
          My dear Mother.
          Maassluys 6. July 1797.
        
        I am once more in the same pleasant situation as that which I described to you twenty months ago from Helvoetsluys. Nine days since, we left the Hague, and I believe you will think I have at least as much occasion for Patience and Philosophy as I had upon the former occasion.
        I am going to London, where I shall stay no longer than will be absolutely necessary, and from whence I intend to proceed directly to Lisbon. I am afraid it will be long before I shall have any further Letters from America. Even when I am fixed for any time to one spot my American correspondents are not very assiduous, and my frequent removes furnish an excuse, readily adopted for avoiding to write where it is unknown how to address.— Yet I am very sollicitous to hear from you; especially, as you are doubtless now at Philadelphia, and as I am anxious to hear how your health bears the residence of that City, and the mode of life to which you will be obliged to submit in it.
        I waited about two months in this Country for the arrival of Mr: Murray. After he came I thought it necessary to hasten my departure as soon as possible, and allowed myself only time to accompany him through the forms of his reception, and to introduce him as far as I was able to the current of affairs. I shall again be deprived of the same advantage at Lisbon. It will be the third time of my finding myself launched upon an unknown Ocean, without Pilot or compass. Coll: Humphreys will be gone before I can possibly arrive.
        
        If you should as I presume you will constantly reside at Philadelphia, I must address to you as to the most punctual of my correspondents, a request, which I despair of having executed by any other person. It is to send me some weekly newspapers, regularly by every vessel coming to Lisbon; a series of such kind of dispatches requires indeed a constant attention, which I know from experience, not to be very easy.— My brother Charles undertook to send us Webster’s Herald when we came from America; for which we were to send him the Leyden Gazette. We have faithfully done our part, and scarce a vessel has sailed for New York since we have been in this Country without bearing some Papers, and always the latest possible. We have received in return once in every four or five months a few of the Heralds, and generally six months old.— But Charles is in business, (I hope in great business) he is married, and has a child, and has so many other things to call off his attention that I have been perfectly ready to excuse and to account for his neglect of us. Indeed it is exactly the same thing with my friends at Boston.— I was to receive regularly the Centinel; and I think it has reached me to so late a date as March or April 1796.— In comparison with this, Charles really shines, for I think we have received his Heralds as late as September.
        I have for the last six months sent to my father one of the best Paris, daily newspapers. I have indeed constantly since my residence in Europe endeavoured to furnish him from time to time with newspapers and valuable or interesting publications; but I have not been able to accomplish this so much to my satisfaction as I should if I had been more settled, for although it is almost three years since I sailed from Boston, I have scarcely been a year at a time in the same place.— I now send the latest Paris Papers that I have received.
        Our situation with that Country is still equivocal, and dangerous. General Pinckney acts with great Prudence and Wisdom, and I am persuaded will do every thing possible in the disadvantageous situation in which he still remains. But there are many very wicked agents and many very bad Passions at work against the interest and the friendship of the two Nations.— With regard to the West India depredations, the Directory have published a Letter from Southonax and his brother robbers their Agents in which they freely declare that they had employed cruizers against American vessels, without authority, but because they wanted provisions, because the

Americans were ill-disposed, and because after the election of John Adams as President of the U.S. they concluded there would be a War between the two Countries.— The Directory have recalled those Commissioners, and their infamous piracies have not been unnoticed even in Paris. An investigation and scrutiny has been called for into the other hostile measures of the Directory: there is no doubt a strong party in France who disapprove of them, but they are afraid of nothing so much as of being too much in the right.
        Among those who call and think themselves our friends, and who are indeed sensible how unjustly the Directory has treated us, is Barbé-Marbois, a man well known in America, and now a very distinguished member of the Council of Antients. He has lately made a report relative to the expences in the department of foreign affairs.— It appears they are four or five times as great as they were in the most extravagant periods of the old Government.— And for all this augmentation of charges they have according to Marbois, got but a very contemptible set of negotiators abroad; among whom he has with equal Justice and Severity included their late Minister to the United States: “one of them (says Marbois) sent to a friendly nation will imagine he serves his Country by sowing distrust and suspicion between the government and the People. In order to acquire the reputation of being active and influential, he will expose two Nations united by their reciprocal interests, by benefits and by gratitude, to a fatal rupture: he will exert himself to sully the splendor of the fairest life, the eminent qualities of the greatest man, that our Century can offer to History and present to posterity; and even though he should not attain the end proposed, the minds of men, will nevertheless be alienated, and a double portion of wisdom will be necessary to bring them again together.”— So you see that even in the Capital of France, even in the sanctuary of their Legislation, a public and an eloquent voice is yet found ready to pay the tribute of justice to the character of Washington, and to reward with richly deserved contempt the reptile that would have shed its filth and venom upon such brightness.
        I will not promise you my dear mother to be a very good correspondent from this time untill I get settled at Lisbon. Perhaps the present contrary winds under which I labour are to be considered as advantages, as they give me time to make up for some future deficiencies.— Not that I intend them; but I have a sort of foresight that

I shall not devote enough of my time to my American correspondents, while in London.
        We have had an agreeable acquaintance with General Pinckney and his family, who for the last three months have generally resided at the Hague. He is himself a very pleasant and agreeable, as well as an able and well informed man. Mrs: Pinckney both in person and manners has considerable resemblance with you, and you can easily judge how much we have been pleased with her. They are great botanists, and the General has undertaken to make one of me; I have a better opinion of the master’s abilities, than of the scholar’s docility.
        I beg to be remembered affectionately to all our friends in America, and remain your ever affectionate and dutiful Son
        
          John Q. Adams
        
      